DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is drawn to a “door lock apparatus”. However, the claim fails to provide any locking feature. 
Therefore, in order to continue with the examination, the claim will be examined as a door lock apparatus for a vehicle, comprising: a lock mechanism; and an electrical circuit apparatus electrically connected to the lock mechanism, wherein the electrical circuit apparatus comprises “the rest of the claimed features as seen in claim 1”. Correction is required.

st and 2nd supports members” and “to be commonly used for the 1st and 2nd supports members”. 
At the instant, the limitation is indefinite. The positioning member is element BS1 or BS2. That is the first error since it should be one positioning member for each support member. So, the claim needs to claim 1st and 2nd positioning members.
Also, how the positioning members are commonly used for both supports members? As mentioned before, there is one positioning member for a corresponding support member, and are not commonly used for each support member.
Therefore, in order to continue with the examination, the limitation will be interpreted as having 1st and 2nd positioning members for each support member. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 9,290,969 to Yokota et al (Yokota).

    PNG
    media_image1.png
    658
    1428
    media_image1.png
    Greyscale

Yokota discloses a door lock apparatus that comprises a lock mechanism and an electrical circuit apparatus electrically connected to the lock mechanism.
The electrical circuit apparatus comprises 1st and 2nd electric circuits (at 12 and 13). Each circuit includes a plurality of electric conductive plates (9a, 9b, 9c), being elongated and formed with terminals (92a, 92b, 92c, 121, 131) connected to an electrical component; and a support member (10) extending over the terminals of the electric conductive plates, configured to support the terminals.
The door lock apparatus further comprises a positioning member (68, 69) configured to determine positions of the supports members 
The support members comprises holes (103, 105) and the positioning member are columnar members (68, 69).
The support members are integrated with the plurality of electric conductive plates.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



December 1, 2021